Exhibit 10.19



EXHIBIT B




M E M O R A N D U M


TO:
 
 
 
 
 
FROM:
Compensation Committee
 
 
 
 
DATE:
____________, 2014
 
 
 
 
RE:
2014 Bonus Program
 
 
 
 
 
 
 



You have been selected to participate in the LKQ Corporation Management
Incentive Plan ("MIP") for purposes of your potential 2014 bonus. The potential
bonus described in this letter is subject to all of the terms and conditions set
forth in the MIP (a copy of which is attached to this letter).


Performance Period:
January 1, 2014 to December 31, 2014



Performance Goals:
The diluted earnings per share of LKQ Corporation ("EPS") for the Performance
Period; provided, however, that EPS shall be increased to the extent that EPS
was reduced in accordance with GAAP by objectively determinable amounts due to:



1. A change in accounting policy or GAAP;
2. Dispositions of assets or businesses;
3. Asset impairments;
4. Amounts incurred in connection with any financing;
5. Losses on interest rate swaps resulting from mark to market adjustments or
discontinuing hedges;
6. Board approved restructuring or similar charges including but not limited to
charges in conjunction with or in anticipation of an acquisition;
7. Losses related to environmental, legal, product liability or other
contingencies;
8. Changes in tax laws;
9. Losses from discontinued operations; and
10. Other extraordinary, unusual or infrequently occurring items as disclosed in
the Company's financial statements or filings under the Securities Exchange Act
of 1934.




--------------------------------------------------------------------------------




In addition, the Compensation Committee shall adjust the Performance Goals or
other features of the Award that relate to the value or number of the shares of
common stock of the Company to reflect any stock dividend, stock split,
recapitalization, combination or exchange of shares, or other similar changes in
such stock. Notwithstanding the foregoing, the Compensation Committee, in its
sole discretion, may reduce the Actual Award payable to you below that which
otherwise would be payable pursuant to the Payout Formula or may eliminate the
Actual Award.




Target Award:
___% of Base Salary



Payout Formula:            
            
EPS ($)
Percentage of Base Salary

Less than
0





